Citation Nr: 0700161	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for a left 
foot disability, residuals of sesamoidectomy.  

2. Entitlement to an initial compensable rating for a scar of 
the left foot, a residual of a sesamoidectomy.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1983 to September 1987 and from October 1987 to 
November 2004. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The claim for increase for a left foot disability, residuals 
of sesamoidectomy, is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Throughout the period of the appeal, the left foot scar, 
residual of a sesamoidectomy, is well-healed without evidence 
of pain or an unstable scar. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for a scar of 
the left foot, a residual of a sesamoidectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claims on appeal, t the RO provided the 
veteran with content-complying VCAA notice on the underlying 
claim of service connection for left foot disability, 
residuals of a sesamoidectomy.  Where, as here, service 
connection has been granted and initial disability ratings 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for higher ratings for 
left foot disability and scar of the left foot, residuals of 
a sesamoidectomy.  Dingess at 19 Vet. App. 473.



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing, but he declined to appear for 
a formal hearing.  The RO has obtained the veteran's service 
medical records.  The veteran has not identified any 
additionally available evidence, to include private and VA 
medical records, for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded a VA examination in August 2004, 
just prior to his discharge from service, specifically to 
evaluate the nature and severity of any left foot disability.  
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The service-connected scar of the left foot, a residual of a 
sesamoidectomy, has been rated as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7805, effective from the 
date that service connection was established in November 
2004.  

The criteria for a 10 percent rating for a scar are: a 
superficial scar, which is painful on examination (Diagnostic 
Code 7804); a superficial, unstable scar, that is, one where, 
for any reason, there is frequent loss of covering of skin 
over the scar (Diagnostic Code 7803); or a scar, other than 
on the head, face, or neck, that is superficial and involves 
an area or areas of 144 square inches or greater (Diagnostic 
Code 7802).  

The relevant medical evidence includes service medical 
evidence and a pre-discharge VA examination report, as 
follows.  

Service medical records show that in July 2002 the veteran 
underwent a left foot hypertrophic fibular sesamoidectomy 
without complication.  Following the surgery, in January 
2003, the surgical scar was well-healed and without 
tenderness or hypertrophy. 

At the time of a pre-discharge VA examination in August 2004, 
the examiner found full range of motion of the left ankle and 
foot.  The examiner observed a well-healed linear scar along 
the medial side of the ball of the left great toe.  
Otherwise, the examination was unremarkable.  

As for the surgical scar, it is not shown to be unstable, 
painful, or extensive, that is, involving an area of at least 
144 square inches.  Further, it is described as linear and 
well-healed.  As such, it is appropriately rated as 
noncompensable.  As the preponderance of the evidence is 
against the claim for an initial higher rating, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

As this is an initial rating case, consideration has been 
given to "staged ratings" for the scar over the period of 
time since service connection became effective.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in November 
2004, there have been no clinical findings to show that the 
scar meets the criteria for a compensable rating.  


ORDER

An initial compensable rating for a scar of the left foot, a 
residual of a sesamoidectomy, is denied.

REMAND 

Since his pre-discharge VA examination in August 2004, the 
veteran has stated that his foot disability has interfered 
with employment. 

As there are no medical records, pertaining to the function 
of the foot since service and as a disability rating 
represents as far as can practicably be determined the 
average impairment in earning capacity in a civilian 
occupation, the Board determines that an examination is 
needed to verify the current severity of the disability. 

Accordingly under the duty to assist, this case is REMANDED 
for following action. 

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for VA 
orthopedic examination.  The claims 
folder must be made available to the 
examiner for review.  The examiner is 
asked to describe functional loss due 
to any limitation of motion, foot 
deformity, pain, weaken movement, 
atrophy, fatigue on use, painful 
movement, or disturbance in locomotion 
or weight bearing. 

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
GEORGE E. GUIDO JR.	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


